NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE LENDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT AND COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS, OR B)
AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT; OR (Il) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

BY ACCEPTING THIS OBLIGATION, THE LENDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SECTION
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SECTION 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).

 

SENIOR SECURED REVOLVING CONVERTIBLE PROMISSORY NOTE

 



Issuance Date: March 31, 2016   US$1,300,000       Effective Date: April 5, 2016
   

  

FOR VALUE RECEIVED, THE STAFFING GROUP LTD., a corporation incorporated under
the laws of the State of Nevada, whose address is 3773 Howard Hughes Parkway,
Suite 500S, Las Vegas, Nevada 89169 (the “Borrower”), promises to pay to the
order of TCA GLOBAL CREDIT MASTER FUND, LP (hereinafter, together with any
holder hereof, “Lender”), whose address is 3960 Howard Hughes Parkway, Suite
500, Las Vegas, Nevada 89169, on or before the six (6) month anniversary of the
Effective Date or such later date as agreed upon after the date hereof in a
signed writing by the Lender (the “Revolving Loan Maturity Date”), the lesser
of: (i) One Million Three Hundred Thousand and No/100 United States Dollars
(US$1,300,000); or (ii) the aggregate principal amount outstanding under and
pursuant to that certain Senior Secured Revolving Credit Facility Agreement,
dated as of March 31, 2016 and effective as of April 5, 2016, executed by and
among the Borrower, as borrower, an additional Credit Party, as guarantor, and
the Lender, as lender (as amended, restated, supplemented or modified from time
to time, the “Credit Agreement”), together with interest (computed on the actual
number of days elapsed on the basis of a 360 day year) on the aggregate
principal amount of all Revolving Loans outstanding from time to time, as
provided in the Credit Agreement. Capitalized words and phrases not otherwise
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 -1- 



This Revolving Convertible Promissory Note (the “Note”) evidences a portion of
the aggregate Revolving Loans incurred by Borrower under and pursuant to the
Credit Agreement, to which reference is hereby made for a statement of the terms
and conditions under which the Revolving Loan Maturity Date or any payment
hereon may be accelerated. The holder of this Note is entitled to all of the
benefits and security provided for in the Loan Documents, of even date herewith.
All Revolving Loans shall be repaid by Borrower, or any person liable for the
payment of this Note, on the Revolving Loan Maturity Date, unless payable sooner
pursuant to the provisions of the Credit Agreement.

 

Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrower. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttable
presumptive evidence of the principal amount owing hereunder.

 

Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.

 

Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.

 

The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender's main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower, or any
person liable for the payment of this Note, and its legal representatives,
successors, and assigns. Wherever possible, each provision of the Credit
Agreement and this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Credit Agreement or
this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Credit
Agreement or this Note.

 

Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest. Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the

 -2- 



amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance. Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.

 

THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.

 

At any time and from time to time while this Note is outstanding, this Note may
be, at the sole option of the Lender upon an Event of Default, convertible into
shares of the common stock, par value $0.001 per share (the “Common Stock”) of
Borrower, in accordance with the terms and conditions set forth below.

 

(a)                Voluntary Conversion. At any time while this Note is
outstanding, the Lender may, at its sole option upon an Event of Default,
convert all or any portion of the outstanding principal, accrued and unpaid
interest, and any other sums due and payable hereunder or under the Credit
Agreement (such total amount, the “Conversion Amount”) into shares of Common
Stock of the Borrower (the “Conversion Shares”) in an amount of shares equal to:
(i) the Conversion Amount (the numerator); divided by (ii) eighty-five percent
(85%) of the lowest daily volume weighted average price of the Borrower's Common
Stock during the five (5) Business Days immediately prior to the Conversion
Date, which price shall be indicated in the conversion notice (in the form
attached hereto as Exhibit A, the “Conversion Notice”) (the denominator) (the
“Conversion Price”). The Lender shall submit a Conversion Notice indicating the
Conversion Amount, the number of Conversion Shares issuable upon such
conversion, and where the Conversion Shares should be delivered.

 

(b)                  The Lender's Conversion Limitations. The Borrower shall not
affect any conversion of this Note, and the Lender shall not have the right to
convert any portion of this Note, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Lender, the
Lender (together with the Lender's Affiliates and any Persons acting as a group
together with the Lender or any of the Lender's Affiliates) would beneficially
own shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined herein). To ensure compliance with this restriction, prior to delivery
of any Conversion Notice, the Lender shall have the right to request that the
Borrower provide to the Lender a written statement of the percentage ownership
of the Borrower's Common Stock that would be beneficially owned by the Lender
and its Affiliates in the Borrower if the Lender converted such portion of this
Note then intended to be converted by Lender. The Borrower shall, within two (2)
Business Days of such request, provide Lender with the requested information in
a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower

 -3- 



in issuing its Conversion Notice and ensuring that its ownership of the
Borrower's Common Stock is not in excess of the Beneficial Ownership Limitation.
The restriction described in this Section may be waived by Lender, in whole or
in part, upon notice from the Lender to the Borrower to increase such
percentage.

 

For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note. The limitations contained in this Section shall apply to a successor
holder of this Note. For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.

 

(c)                Mechanics of Conversion. The conversion of this Note shall be
conducted in the following manner:

 

(1)                  To convert this Note into shares of Common Stock on any
date set forth in the Conversion Notice by the Lender (the “Conversion Date”),
the Lender shall transmit by facsimile or electronic mail (or otherwise deliver)
a copy of the fully executed Conversion Notice to the Borrower (or, under
certain circumstances as set forth below, by delivery of the Conversion Notice
to the Borrower's transfer agent).

 

(2)                      Upon receipt by the Borrower of a copy of a Conversion
Notice, the Borrower shall as soon as practicable, but in no event later than
two (2) Business Days after receipt of such Conversion Notice, send, via
facsimile or electronic mail (or otherwise deliver) a confirmation of receipt of
such Conversion Notice (the “Conversion Confirmation”) to the Lender indicating
that the Borrower will process such Conversion Notice in accordance with the
terms herein. In the event the Borrower fails to issue its Conversion
Confirmation within said two (2) Business Day time period, the Lender shall have
the absolute and irrevocable right and authority to deliver the fully executed
Conversion Notice to the Borrower's transfer agent, and pursuant to the terms of
the Credit Agreement, the Borrower's transfer agent shall issue the applicable
Conversion Shares to Lender as hereby provided. Within five (5) Business Days
after the date of the Conversion Confirmation (or the date of the Conversion
Notice, if the Borrower tails to issue the Conversion Confirmation), provided
that the Borrower's transfer agent is participating in the Depository Trust
Company’s (“DTC”) Fast Automated Securities Transfer (“FAST”) program, the
Borrower shall cause the transfer agent to (or, if for any reason the Borrower
fails to instruct or cause its transfer agent to so act, then pursuant to the
Credit Agreement, the Lender may request and require the Borrower's transfer
agent to) electronically transmit the applicable Conversion Shares to which the
Lender shall be entitled by crediting the account of the Lender's prime broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system, and
provide proof satisfactory to the Lender of such delivery. In the event that the
Borrower's transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Credit
Agreement, the Lender may request and require the Borrower's transfer agent to)

 -4- 



issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Lender, or its designees, for the number of Conversion Shares to
which the Lender shall be entitled. To effect conversions hereunder, the Lender
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable Conversion Amount. The Lender and the Borrower shall maintain records
showing the principal amount(s) converted and the date of such conversion(s).
The Lender, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof.

 

(3)                  The Person(s) entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder(s) of such shares of Common Stock as of the Conversion
Date.

 

(4)               If in the case of any Conversion Notice, the certificate or
certificates are not delivered to or as directed by the Lender by the date
required hereby, the Lender shall be entitled to elect by written notice to the
Borrower at any time on or before its receipt of such certificate or
certificates, to rescind such Conversion Notice, in which event the Borrower
shall promptly return to the Lender any original Note delivered to the Borrower
and the Lender shall promptly return to the Borrower the Common Stock
certificates representing the principal amount of this Note unsuccessfully
tendered for conversion to the Borrower.

 

(5)                  The Borrower's obligations to issue and deliver the
Conversion Shares upon conversion of this Note in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Lender to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any person or entity or
any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Lender or any
other person or entity of any obligation to the Borrower or any violation or
alleged violation of law by the Lender or any other person or entity, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Lender in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Borrower of any such action the Borrower may have against the
Lender. In the event the Lender of this Note shall elect to convert any or all
of the outstanding principal amount hereof and accrued but unpaid interest
thereon in accordance with the terms of this Note, the Borrower may not refuse
conversion based on any claim that the Lender or anyone associated or affiliated
with the Lender has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Lender,
restraining and or enjoining conversion of all or part of this Note shall have
been sought and obtained, and the Borrower posts a surety bond for the benefit
of the Lender in the amount of 150% of the outstanding principal amount of this
Note, which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to such Lender to the extent it obtains
judgment. In the absence of such injunction, the Borrower shall issue Conversion
Shares upon a properly noticed conversion. If the

 -5- 



Borrower fails for any reason to deliver to the Lender such certificate or
certificates representing Conversion Shares pursuant to timing and delivery
requirements of this Note, the Borrower shall pay to such Lender, in cash, as
liquidated damages and not as a penalty, for each $1,000 of principal amount
being converted, $1.00 per day for each day after the date by which such
certificates should have been delivered until such certificates are delivered.
Nothing herein shall limit a Lender's right to pursue actual damages or declare
an Event of Default pursuant to the Credit Agreement, this Note or any agreement
securing the indebtedness under this Note for the Borrower's failure to deliver
Conversion Shares within the period specified herein and such Lender shall have
the right to pursue all remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Lender
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law. Nothing herein shall prevent the Lender from having the
Conversion Shares issued directly by the Borrower's transfer agent in accordance
with the Credit Agreement, in the event for any reason the Borrower fails to
issue or deliver, or cause its transfer agent to issue and deliver, the
Conversion Shares to the Lender upon exercise of Lender's conversion rights
hereunder.

 

(6)                   The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Lender
hereof for any documentary stamp or similar taxes, or any other issuance or
transfer fees of any nature or kind that may be payable in respect of the issue
or delivery of such certificates, any such taxes or fees, if payable, to be paid
by the Borrower.

 

(7)                   Borrower shall take all action reasonably necessary to at
all times have authorized, and reserved for the purpose of issuance, such number
of shares of Common Stock as shall be necessary to effect the full conversion of
the Note in accordance with its terms (the “Share Reserve”).  If at any time the
Share Reserve is insufficient to effect the full conversion of the Note then
outstanding, Borrower shall increase the Share Reserve accordingly.  If Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the shareholders within forty-five (45) days of such occurrence, or
take action by the written consent of the holders of a majority of the
outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized to an amount of shares equal to three
(3) times the Conversion Shares. Borrower’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized.

 

(d)                Adjustments to Conversion Price.

 

(1)                    If the Borrower, at any time while this Note is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions payable in shares of Common Stock on outstanding shares of Common
Stock, (ii) subdivides outstanding shares of Common Stock into a larger number
of shares, (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issues, in the event of a reclassification of shares of Common Stock, any shares
of capital stock of the Borrower, then the Conversion Price shall be multiplied
by a fraction, the numerator of which shall be the number of shares of Common
Stock (excluding any treasury

 -6- 



shares of the Borrower) outstanding immediately before such event, and the
denominator of which shall be the number of shares of Common Stock outstanding
immediately after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination, or re-classification.

 

(2)                    If, at any time while this Note is outstanding: (i) the
Borrower effects any merger or consolidation of the Borrower with or into
another Person, (ii) the Borrower effects any sale of all or substantially all
of its assets in one transaction or a series of related transactions, (iii) any
tender offer or exchange offer (whether by the Borrower or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this Note,
the Lender shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of one (1) share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Conversion Price shall be appropriately adjusted to apply to such Alternate
Consideration based on the amount of Alternate Consideration issuable in respect
of one (1) share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Conversion Price among the Alternate Consideration
in a reasonable manner reflecting the relative value of any different components
of the Alternate Consideration. If holders of Common Stock are given any choice
as to the securities, cash or property to be received in a Fundamental
Transaction, then the Lender shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Borrower or surviving entity in such
Fundamental Transaction shall issue to the Lender a new note consistent with the
foregoing provisions and evidencing the Lender's right to convert such note into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section and
insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.

 

(3)                   Whenever the Conversion Price is adjusted pursuant to any
provision of this Note, the Borrower shall promptly deliver to Lender a notice
setting forth the Conversion Price after such adjustment and setting forth a
brief statement of the facts requiring such adjustment.

 

(4)                   If: (A) the Borrower shall declare a dividend (or any
other distribution in whatever form) on the Common Stock, (B) the Borrower shall
declare a special nonrecurring

 -7- 



cash dividend on or a redemption of the Common Stock, (C) the Borrower shall
authorize the granting to all holders of the Common Stock of rights or warrants
to subscribe for or purchase any shares of capital stock of any class or of any
rights, (D) the approval of any stockholders of the Borrower shall be required
in connection with any reclassification of the Common Stock, any consolidation
or merger to which the Borrower is a party, any sale or transfer of all or
substantially all of the assets of the Borrower, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property, or (E) the Borrower shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Borrower, then, in
each case, the Borrower shall cause to be filed at each office or agency
maintained for the purpose of conversion of this Note, and shall cause to be
delivered to the Lender at its last address as it shall appear upon the
Borrower's records, at least twenty (20) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating: (x) the date
on which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined, or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice. The
Lender is entitled to convert this Note during the 10-day period commencing on
the date of such notice through the effective date of the event triggering such
notice.

 

(e)                Make-Whole Rights. Upon liquidation by the Lender of
Conversion Shares issued pursuant to a Conversion Notice, provided that the
Lender realizes a net amount from such liquidation equal to less than the
Conversion Amount specified in the relevant Conversion Notice (such net realized
amount, the “Realized Amount”), the Company shall issue to the Lender additional
shares of the Company’s Common Stock equal to: (i) the Conversion Amount
specified in the relevant Conversion Notice; minus (ii) the Realized Amount, as
evidenced by a reconciliation statement from the Lender (a “Sale
Reconciliation”) showing the Realized Amount from the sale of the Conversion
Shares; divided by (iii) the average volume weighted average price of the
Company’s Common Stock during the five (5) Business Days immediately prior to
the date upon which the Lender delivers notice (the “Make-Whole Notice”) to the
Company that such additional shares are requested by the Lender (the “Make-Whole
Stock Price”) (such number of additional shares to be issued, the “Make-Whole
Shares”). Upon receiving the Make-Whole Notice and Sale Reconciliation
evidencing the number of Make-Whole Shares requested, the Company shall instruct
its transfer agent to issue certificates representing the Make-Whole Shares,
which Make-Whole Shares shall be issued and delivered in the same manner and
within the same time frames as set forth herein. The Make-Whole Shares, when
issued, shall be deemed to be validly issued, fully paid, and non-assessable
shares of the Company’s Common Stock. Following the sale of the Make-Whole
Shares by the Lender: (i) in the event that the Lender receives net proceeds
from such sale which, when added to the Realized Amount from the prior relevant
Conversion Notice, is less than the Conversion Amount specified in the relevant
Conversion Notice, the Lender shall deliver an additional Make-Whole Notice to
the Company following the procedures provided previously in this

 -8- 



paragraph, and such procedures and the delivery of Make-Whole Notices and
issuance of Make-Whole Shares shall continue until the Conversion Amount has
been fully satisfied; and (ii) in the event that the Lender received net
proceeds from the sale of Make-Whole Shares in excess of the Conversion Amount
specified in the relevant Conversion Notice, such excess amount shall be applied
to satisfy any and all amounts owed hereunder in excess of the Conversion Amount
specified in the relevant Conversion Notice.

 

 

[-signature page follows-]

 

 -9- 



 

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.

 

 

THE STAFFING GROUP LTD.

 

 

 

By: ______________________________

Name: Kimberly Thompson

Title: Chief Executive Officer

 

 

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Kimberly Thompson, Chief Executive Officer of
The Staffing Group Ltd., a Nevada corporation, who is personally known to me to
be the same person whose name is subscribed to the foregoing, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 

 

 

 

 

 

 

[Signature Page to Revolving Promissory Note]

 -10- 



 

CONSENT AND AGREEMENT

 

The undersigned, referred to in the foregoing senior secured revolving
convertible promissory note as a guarantor, hereby consents and agrees to said
senior secured revolving convertible promissory note and to the payment of the
amounts contemplated therein, documents contemplated thereby and to the
provisions contained therein relating to conditions to be fulfilled and
obligations to be performed by it pursuant to or in connection with said
revolving promissory note to the same extent as if the undersigned were a party
to said senior secured revolving convertible promissory note.

 

GUARANTOR:

 

STAFF FUND I, LLC

 

 

By: _____________________________

Name: Kimberly Thompson

Title: Manager

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Kimberly Thompson, Manager of Staff Fund I,
LLC, a Nevada limited liability company, who is personally known to me to be the
same person whose name is subscribed to the foregoing, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 

 

 

 

 

 

 

 

[Signature Page to Revolving Promissory Note]

 -11- 



 

EXHIBIT A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and/or interest under the
Revolving Convertible Promissory Note (the “Note”) of The Staffing Group Ltd., a
corporation incorporated under the laws of the State of Nevada (the “Company”),
into shares of common stock, par value $0.001 per share (the “Common Shares”),
of the Company in accordance with the conditions of the Note, as of the date
written below.

 

Based solely on information provided by the Company to Lender, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation as specified under the Note.

 

Conversion Calculations        Effective Date of Conversion:       Principal
Amount and/or Interest to be Converted:       Number of Common Shares to be
Issued:      



[HOLDER]

 

By:

 

Name:

 

Title:


 

Address:

 








 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4847-5749-5343, v. 1

 -12- 